DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on December 9, 2020.  Claims 1, 7 and 13 have been amended.  Claims 1-18 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 7 and 13 have been amended to recite “decreasing a review score when the reviewer's attitude toward the subject of the review is positive and the user's attitude toward the subject of the review is positive”.  The Applicant cites paragraphs [0035] and [0052] to support this 
Accordingly, claims 1, 7 and 13 do not comply with the written description requirement.  Claims 2-6, 8-12 and 14-18 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bank (US 2013/0144802) (cited in the IDS filed on 9/14/2018) in view of Cama (US 2017/0091847).
In addition to the motivation statement below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Cama in Bank since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of mapping reviews to users and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 1 recites:
A computer-implemented method of processing reviews to generate personalized recommendations based on a user's preferences, the method comprising: (Bank, Fig. 1a, [0025], system 150 for processing and displaying reviews) 
receiving user preferences relating to a subject category; (Bank, Fig. 1b, [0027], system allows user to input characteristics or preferences 103) 
processing a query to retrieve one or more reviews for a plurality of subjects of the subject category, wherein each review is associated with a review score; (Bank, Fig. 2, [0029], system 
adjusting each review score of the one or more reviews for each subject by modifying a value of the review score based on user preferences for a corresponding subject category, including a relevance score indicating a relevance of the subject of each review to the user preferences, and based on an attitude score indicating a similarity of an attitude of each review to a user's attitude toward the subject of the review, and wherein adjusting each review score of the one or more reviews further comprises increasing a review score when a reviewer's attitude toward the subject of the review is negative and the user's attitude toward the subject of the review is positive, and decreasing a review score when the reviewer's attitude toward the subject of the review is positive and the user's attitude toward the subject of the review is positive, wherein the attitude is positive when the subject of the review includes a feature indicated as preferred by the user or reviewer and negative when the subject of the review includes a feature indicated as not preferred by the user or reviewer; calculating a subject score based on the adjusted review scores for each subject; and (Bank, Fig. 2, [0028], [0029], system may determine which reviews within the aggregate review (204) are applicable to the user based on the user's preferences and characteristics to customize a display that is personalized for the user to include reviews or exclude reviews, are also used to determine the order the reviews are displayed to the user; Fig. 3, [0037], ratings of retained or preferred reviews are averaged to form a personalized average rating 209; Fig 3. [0038], certain preferences may be weighted.  These features of Bank read on the above noted limitations under BRI. As shown above, Bank discusses “preferences and characteristics” which reads on the relevance score and attitude score of claim 1.  However, to more clearly show the attitude score, it is respectfully noted that the related art reference Cama, Fig. 4, [0061]-[0063], discusses a helpfulness score corresponding to the attitude score of claim 1 under BRI, and further notes at step 108 a personalized sequencing engine ranks reviews with respect to their helpfulness scores 
generating a ranked list of subjects according to the subject score of each subject.  (Bank, Fig. 8, [0055], display 800 of preferred reviews in categories 801 and within each category 801 an average personalized review rating 802 is displayed; Fig. 8, [0057], confidence factors 803 such as a single preference or multiple preferences may be used to determine the order that the categories or preferred reviews are ordered on the customized display)
Claims 7 and 13 correspond to claim 1 and are rejected on the same grounds.  With special attention to claim 7, Bank, [0004], discusses a system for processing reviews includes a processor and CRM.  Please also see Bank, [0005] and [0017]-[0022].  With special attention to claim 13, Bank, [0004], [0005] and [0017]-[0021] discusses a CRM.
Claim 2 recites:
The computer-implemented method of claim 1, wherein adjusting each review score further comprises utilizing natural language processing to analyze the one or more reviews.  (Bank, [0030], natural language processing)
Claims 8 and 14 correspond to claim 2 and are rejected on the same grounds.
Claim 3 recites:
The computer-implemented method of claim 2, wherein the user preferences include one or more user requirements.  (Bank, Fig. 2, [0029], user’s preferences and characteristics)
Claims 9 and 15 correspond to claim 3 and are rejected on the same grounds.


Claim 4 recites:
The computer-implemented method of claim 3, further comprising: removing each subject from the ranked list of subjects that does not satisfy the one or more user requirements.  (Bank, Fig. 2, [0029], user’s preferences and characteristics may be used to exclude reviews; [0038], weighted preferences)
Claims 10 and 16 correspond to claim 4 and are rejected on the same grounds.
Claim 5 recites:
The computer-implemented method of claim 2, wherein the user preferences include one or more user interests, and wherein the subjects are ranked according to a degree to which each subject satisfies the one or more user interests.  (Bank, Fig. 3, [0038], multiple preferences may be used and certain preferences may be weighted)
Claims 11 and 17 correspond to claim 5 and are rejected on the same grounds.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bank (US 2013/0144802) (cited in IDS dated 9/14/2018) in view of Cama (US 2017/0091847) and further in view of Sela (US 2009/0192808).
In addition to the motivation statement below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Sela in Bank as modified by Cama since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, all three references are in the field of mapping reviews to users and one of ordinary skill in the art would recognize the combination to be predictable.



Claim 6 recites:
The computer-implemented method of claim 1, wherein the subject score for each subject is further based on a vendor-provided description of the subject.  (Bank, Fig. 2, [0028], reviews may contain other information useful to the user.  Bank and Cama do not specifically disclose that the subject score for each subject is further based on a vendor-provided description of the subject.  However, the related art reference Sela, [0026], discusses a personal product recommendation based on opinion-based criteria and functionality criteria that may be provided by a vendor.  It would have been obvious to a person of ordinary skill in the art to modify the scoring of Bank and Cama to include information from the vendor as discussed in Sela so that user defined criteria to determine a rating includes functional criteria provided by a vendor as discussed in Sela, [0040].  Please also see MPEP 2141(III) discussing KSR rationales including combining prior art elements according to known methods to yield predictable results)    
Claims 12 and 18 correspond to claim 6 and are rejected on the same grounds.
Response to Arguments
Applicant's arguments filed December 12, 2020 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(b), this rejection has been withdrawn in view of the claim amendments to claims 1, 7 and 13 clarifying the adjustment of a review score.  A new rejection under 35 U.S.C. 112(a) has been imposed as shown above, but this appears to be a drafting error.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant notes “the Examiner indicated during the Interview that a proposed amendment to the independent claims would likely overcome the current rejection under 35 U.S.C. §103”.  This was not the case, as the interview summary dated 12/11/2020 noted “Examiner noted that the proposed claim amendments would require further search and 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing a personalized review in the technological environment of a computer system.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, the selection of data, personalization of data and user preferences are all familiar elements.  It is further respectfully noted that paragraph [0030] of the specification discusses “evaluation module 165 calculates scores for reviews based on their relevance to a user's requirements and interests and the similarity of their attitude to the user's attitude for a given requirement or interest, evaluation module 165 uses the new review scores to evaluate and re-rank the subjects that are presented to a user. Thus, evaluation module 165 generates a list of reviewed subjects that are ranked in order of a user's personal preferences, enabling a user to quickly peruse goods and services that are most relevant to the user.”  This is the same as both Bank and Cama which rank the reviews according to the preferences, characteristics and helpfulness to a user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Young (US 2014/0258309) discusses personalizing reviews for a user, [0043].
Cho (US 2018/0075110) discusses personalized review snippet generation, [0001].
Sriram (US 9,607,325) discusses adjusting data representing user attribute interests, Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/GH/



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692